STRALEM FUND FILED VIA EDGAR March 4, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stralem Fund File Nos. 002-34277 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that (i) the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment toStralem Fund'sregistration statementon Form N-1A and (ii) the text of the most recent amendment has been filed electronically. Very truly yours, /s/ Wade Bridge Wade Bridge Assistant Secretary
